UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF LOUISIANA

DIVISION OF LAFAYETTE
LINDA WILHELM CIVIL ACTION NO. 1:18-CV-01328
VERSUS JUDGE SUMMERHAYS
CITY OF ALEXANDRIA, ET AL. MAGISTRATE JUDGE PEREZ-MONTES
JUDGMENT

This matter was referred to United States Magistrate Judge Joseph H.L. Perez-Montes for
report and recommendation. After an independent review of the record, and noting the absence of
any objections, this Court concludes that the Magistrate Judge’s report and recommendation is
correct and adopts the findings and conclusions therein as its own. Accordingly,

IT IS ORDERED, ADJUDGED, AND DECREED that, consistent with the report and
recommendation, the defendants’ Motion for Summary Judgment [Rec. Doc. 17] is GRANTED
IN PART to the extent it seeks summary judgment as to Linda Wilhelm’s claims, and DENIED
IN PART to the extent it seeks costs.

IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that Wilhelm’s claims

against the defendants are hereby DISMISSED with prejudice.

Signed at Lafayette, Louisiana, this ithsay of | vero 2020.

<A Ke /

ROBERT R. SUMMERHAYS
UNITED STATES DISTRICT JUDGE

     

 
